--------------------------------------------------------------------------------

Exhibit 10.2
 
NOTE SUBSCRIPTION AGREEMENT
IN
HYDROCARB ENERGY CORPORATION


A.            Subscription. This Agreement has been executed by Duma Holdings,
LLC, a/an ________LLC______, (Individual/Corporation/LLC/Trust/Partnership)
residing and/or having a principal place of business in   Houston,
Texas                (Country/State and City) (“Purchaser”, or “Subscriber”) in
connection with the subscription to purchase a $350,000 Convertible Secured
Promissory Note, which carries a $7,000 original issuance discount (the “Note”),
which Note is convertible, pursuant to the terms of such Note, into (i) 1.75
units of Hydrocarb Energy Corporation, a Nevada corporation (the “Company”),
with each unit consisting of (a) 25,000 shares of the common stock of the
Company (the “Unit Shares”); and (b) $100,000 in face amount of Convertible
Subordinated Promissory Notes (each a “Convertible Note”, a form of which has
previously been provided to the Purchaser); and (ii) 350,000 shares of common
stock of the Company (the “Common Shares” and together with the Note, the Unit
Shares, the Convertible Note, and the shares of common stock issuable upon
conversion of the Convertible Note, the “Securities”). This Note Subscription
Agreement is referred to herein as the “Agreement”.  The “Offering” shall be
defined as the purchase by the Purchaser of the Note.


When the context in which words are used in this Agreement indicates that such
is the intent, singular words shall include the plural, and vice versa, and
masculine words shall include the feminine and neuter genders, and vice versa.
Any reference to a person shall include an individual, trust, estate, or any
incorporated or unincorporated organization, including general or limited
partnerships, limited liability companies, corporations, joint ventures and
cooperatives, and all heirs, executors, administrators, legal representatives,
successors and assigns of such person where permitted or required by the
context. Captions are inserted for convenience only, are not a part of this
Agreement, and shall not be used in the interpretation of this Agreement.


It is understood and agreed that the Company shall have the right to accept or
reject this subscription (the “Subscription”), in whole or in part, and that the
same shall be deemed to be accepted by the Company only when it is signed by the
Company.


B.            Representations and Warranties of Subscriber. Subscriber hereby
represents and warrants to the Company as follows:


i)             Subscriber is an “Accredited Investor” as such time is defined in
Rule 501 of the Securities Act of 1933, as amended (the “Securities Act”, the
“Act” or the “1933 Act”), and has completed the Certification of Accredited
Investor Status attached hereto as Exhibit A;


ii)            The Subscriber is acquiring the Securities for its own account
for long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and it does not presently have any reason to
anticipate any change in its circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require its sale or
distribution of the Securities. No one other than the Subscriber has any
beneficial interest in said securities. The Subscriber is purchasing the
Securities for its account for the purpose of investment and not with a view to,
or for sale in connection with, any distribution thereof. Subscriber has had an
opportunity to ask questions of and receive satisfactory answers from the
Company, or any person or persons acting on behalf of the Company, concerning
the terms and conditions of this investment, the Securities and the Offering,
and all such questions have been answered to the full satisfaction of
Subscriber. The Company has not supplied Subscriber any information other than
as contained in this Agreement, and Subscriber is relying on its own
investigation and evaluation of the Company and the Securities in making an
investment hereunder and not on any other information;


iii)           Subscriber is able to bear the economic risk of the investment in
the Securities and Subscriber has sufficient net worth to sustain a loss of
Subscriber’s entire investment in the Company without economic hardship if such
a loss should occur. No person has made to the Subscriber any written or oral
representations: (x) that any person will resell or repurchase any of the
Securities; (y) that any person will refund the purchase price of any of the
Securities, or (z) as to the future price or value of any of the Securities;
 
Page 1 of 7
Note Subscription Agreement
Hydrocarb Energy Corporation

--------------------------------------------------------------------------------

iv)           The undersigned recognizes that the investment herein is a
speculative venture and that the total amount of funds tendered to purchase
Securities is placed at the risk of the business and may be completely lost. The
Subscriber: (i) if a natural person, represents that the Subscriber has reached
the age of 21 and has full authority, legal capacity and competence to enter
into, execute and deliver this Agreement and all other related agreements or
certificates and to take all actions required pursuant hereto and thereto and to
carry out the provisions hereof and thereof, or (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities and such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization. Subscriber is a bona
fide resident and domiciliary of the state set forth herein. Any individual
executing this Agreement on behalf of an entity has authority to act on behalf
of such entity and has been duly and properly authorized to sign this Agreement
on behalf of such entity, provided further that such entity has validly
authorized and approved such entity’s entry into this Agreement and the
transactions contemplated herein. The purchase of Securities as an investment
involves special risks;


v)            Subscriber acknowledges and is aware of the following:


(1)            There are substantial restrictions on the transferability of the
Securities; the Securities will not be, and investors in the Company have no
right to require that the Securities be registered under the 1933 Act; there may
not be any public market for the Securities; Subscriber may not be able to use
the provisions of Rule 144 of the 1933 Act with respect to the resale of the
Securities; and accordingly, Subscriber may have to hold the Securities
indefinitely and it may not be possible for Subscriber to liquidate Subscriber’s
investment in the Company. Subscriber agrees that the Securities shall not be
sold, transferred, pledged or hypothecated unless such sale is exempt from
registration under the 1933 Act. Subscriber also acknowledges that Subscriber
shall be responsible for compliance with all conditions on transfer imposed by
any blue sky or securities law administrator and for any expenses incurred by
the Company for legal or accounting services in connection with reviewing a
proposed transfer; and


(2)            No federal or state agency has made any finding or determination
as to the fairness of the Offering of the Securities for investment or any
recommendation or endorsement of the Securities; and


(3)            The Securities have not been approved or registered under any
Blue Sky law or with any State Securities Division, and as such, there may be
restrictions on the sale or transfer of such Securities under State law.


vi)            The Subscriber has carefully considered and has, to the extent it
believes such discussion is necessary, discussed with its professional, legal,
tax and financial advisors, the suitability of an investment in the Securities
for its particular tax and financial situation and that the Subscriber and its
advisers, if such advisors were deemed necessary, have determined that the
Securities are a suitable investment for it;


vii)          The Subscriber has not become aware of this Offering and has not
been offered Securities by any form of general solicitation or advertising,
including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or other similar media or
television or radio broadcast or any seminar or meeting where, to the
Subscriber's knowledge, those individuals that have attended have been invited
by any such or similar means of general solicitation or advertising;


viii)        The Subscriber realizes that the Securities cannot readily be sold
and will be restricted securities and therefore the Securities must not be
purchased unless the Subscriber has liquid assets sufficient to assure that such
purchase will cause no undue financial difficulties and the Subscriber can
provide for current needs and possible personal contingencies;


ix)            The Subscriber (i) has at least five years’ investment experience
in investments similar to the Securities, including investments in securities
listed on the OTC Pink Sheet market, (ii) has adequate means of providing for
its current financial needs and possible personal contingencies and does not
have a need for liquidity of this investment in the Securities for the
foreseeable future; (iii) can afford (a) to hold the Securities for an
indefinite period of time; and (b) to sustain a complete loss of the entire
amount of the purchase price for the Securities; (iii) has not made an overall
commitment to investments which are not readily marketable which is
disproportionate so as to cause such overall commitment to become excessive, and
(iv) is fully aware that the purchase of the Securities is a high risk
investment;
 
Page 2 of 7
Note Subscription Agreement
Hydrocarb Energy Corporation

--------------------------------------------------------------------------------

x)             The Subscriber understands that the Securities are being offered
and sold to he, she, or it in reliance on specific exemptions from or
non-application of the registration requirements of federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of the Subscriber to acquire the Securities. All
information which the Subscriber has provided to the Company concerning the
undersigned's financial position and knowledge of financial and business matters
is correct and complete as of the date hereof, and if there should be any
material change in such information prior to acceptance of this Agreement by the
Company, the undersigned will immediately provide the Company with such
information;


xi)            The Subscriber has the requisite power and authority to enter
into and perform the transactions contemplated by this Agreement and the
purchase of the Securities. The execution, delivery and performance of this
Agreement by the Subscriber and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate,
partnership or other entity action, and no further consent or authorization of
the Subscriber or its Board of Directors, managers, stockholders, members,
trustees, holders or partners, as the case may be, as required. When executed
and delivered by the Subscriber, this Agreement shall constitute a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with its terms;


xii)           The Subscriber has not agreed to act with any of the other
investors for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the
Securities Exchange Act of 1934, as amended, and the Subscriber is acting
independently with respect to its investment in the Securities;


xiii)          The Subscriber confirms and certifies that:



(a) The Subscription hereunder is irrevocable by Subscriber, except as required
by law, Subscriber is not entitled to cancel, terminate or revoke this Agreement
or any agreements of Subscriber hereunder.




(b) No federal or state agency has made any findings or determination as to the
fairness of the terms of this Offering for investment purposes; or any
recommendations or endorsements of the Securities. The Offering is intended to
be exempt from registration under the Securities Act by virtue of Section 4(2)
of the Securities Act and the provisions of Rule 506 of Regulation D and/or
Regulation S thereunder, which is in part dependent upon the truth, completeness
and accuracy of the statements made by the Subscriber herein.

 

(c) Subscriber is in receipt of and has carefully read and reviewed and
understands the Convertible Secured Promissory Note attached hereto as Exhibit B
and the Information For Residents of Certain States, attached hereto as Exhibit
C.

 

(d) It is understood that in order not to jeopardize the Offering’s exempt
status under Section 4(2) of the Securities Act and Regulation D or Regulation
S, any transferee may, at a minimum, be required to fulfill the investor
suitability requirements thereunder.




(e) No person or entity acting on behalf, or under the authority, of Subscriber
is or will be entitled to any broker’s, finder’s or similar fee or commission in
connection with this subscription.




(f) Subscriber, as required by the Internal Revenue Code, certifies under
penalty of perjury that 1) the Social Security Number or Federal Identification
Number provided below is correct and 2) Subscriber is not subject to backup
withholding either because Subscriber has not been notified that Subscriber is
subject to backup withholding as a result of a failure to report interest or
dividends, or because the Internal Revenue Service has notified Subscriber that
Subscriber is no longer subject to backup withholding.

 
Page 3 of 7
Note Subscription Agreement
Hydrocarb Energy Corporation

--------------------------------------------------------------------------------

(g) IN MAKING AN INVESTMENT DECISION, SUBSCRIBER MUST RELY ON ITS OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR
STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.

 

(h) THIS SUBSCRIPTION DOES NOT CONSTITUTE AN OFFER OR SOLICITATION IN ANY STATE
OR JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT PERMITTED UNDER
APPLICABLE LAW OR TO ANY FIRM OR INDIVIDUAL THAT DOES NOT POSSESS THE
QUALIFICATIONS PRESCRIBED IN THIS SUBSCRIPTION.



xiv)         The Subscriber confirms and acknowledges that this is a “best
efforts, no minimum” Offering; that the Company need not raise any certain level
of funding; that regardless of the amount of funding raised in the Offering, the
Company will not return any of the undersigned’s investment herein assuming the
Subscription is accepted by the Company; and the Company is not required to use
the funds raised in this Offering for any particular purpose or towards any
specific use of proceeds. The Subscriber further confirms that the Company may
undertake additional offerings in the future and/or may issue shares to
consultants or employees at offering prices below that of the Offering, which
may cause dilution to the Subscriber.


C.             Indemnification. Subscriber acknowledges that Subscriber
understands the meaning and legal consequences of the representations and
warranties in paragraph B hereof, and Subscriber hereby agrees to indemnify and
hold harmless the Company and its affiliates, partners, officers, directors,
agents, attorneys, and employees from and against any and all loss, damage or
liability due to or arising out of a breach of any such representations or
warranties and the breach of any representations and warranties whatsoever made
herein. Notwithstanding the foregoing, however, no representation, warranty,
acknowledgment or agreement made herein by Subscriber shall in any manner be
deemed to constitute a waiver of any rights granted to Subscriber under federal
or state securities laws. The representations and warranties set forth herein
shall survive the date upon which the Subscriber becomes a shareholder of the
Company and/or the date of this Agreement in the event the Company does not
accept the Subscriber’s subscription. No representation, warranty or covenant in
this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained therein, in the
light of the circumstances under which they were or are to be made, not
misleading.


D.            Compliance with Securities Laws. Subscriber understands and agrees
that a legend has been or will be placed on any certificate(s) or other
document(s) evidencing the Securities in substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES ACT. THE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 AND ANY APPLICABLE STATE SECURITIES ACT, OR (II) THE CORPORATION SHALL
HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL, SATISFACTORY TO COUNSEL FOR THE
CORPORATION, THAT REGISTRATION IS NOT REQUIRED UNDER ANY SUCH ACTS.”


E.             Confidentiality. Subscriber agrees to maintain in confidence all
information furnished by the Company or its agents that may be deemed to be
material nonpublic information, including, but not limited to the fact that the
Offering is being made and the terms and conditions of this Offering and the
Securities.
 
Page 4 of 7
Note Subscription Agreement
Hydrocarb Energy Corporation

--------------------------------------------------------------------------------

F.             Governing Law. This Agreement shall be interpreted in accordance
with the laws of the State of Texas. In the event of a dispute concerning this
Agreement, the parties agree that venue lies in a court of competent
jurisdiction in any Texas court.


G.            U.S.A. Patriot Act and Anti-Money Laundering Representations.
Subscriber represents and warrants that Subscriber is not and is not acting as
an agent, representative, intermediary or nominee for, a person identified on
the list of blocked persons maintained by the Office of Foreign Assets Control,
U.S. Department of Treasury. In addition, Subscriber is in full compliance with
all applicable U.S. laws, regulations, directives, and executive orders imposing
economic sanctions, embargoes, export controls or anti-money laundering
requirements, including but not limited to the following laws: (1) the
International Emergency Economic Powers Act, 50 U.S.C. 1701-1706; (2) the
National Emergencies Act, 50 U.S.C. 1601-1651; (3) section 5 of the United
Nations Participation Act of 1945, 22 U.S.C. 287c; (4) Section 321 of the
Antiterrorism Act, 18 U.S.C. 2332d; (5) the Export Administration Act of 1979,
as amended, 50 U.S.C. app. 2401-2420; (6) the Trading with the Enemy Act, 50
U.S.C. app. 1 et seq.; (7) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56; and (8) Executive Order 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) of September 23, 2001. The Subscriber represents that the amounts
invested by it in the Company in the Offering were not and are not directly or
indirectly derived from activities that contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. To the best of the Subscriber’s knowledge, none of: (1) the
Subscriber; (2) any person controlling or controlled by the Subscriber; (3) if
the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a country, territory,
individual or entity named on an Office of Foreign Assets Control (“OFAC”) list,
or a person or entity prohibited under the OFAC Programs.


H.            Entire Agreement.  This Subscription is the entire and fully
integrated agreement of the parties regarding the subject matter hereof, and
there are no oral representations, warranties, agreements, or promises
pertaining to this Subscription or the Securities.


I.              Construction. The parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto. All
references in this Agreement as to gender shall be interpreted in the applicable
gender of the parties.


J.              Purchase Payment.  The purchase price for the Note shall be paid
to the Company in cash, check or via wire transfer simultaneously with the
undersigned’s entry into this Agreement.


K.            Construction of Terms. As used in this Agreement, the terms
“herein,” “herewith,” “hereof” and “hereunder” are references to this Agreement,
taken as a whole; the term “includes” or “including” shall mean “including,
without limitation;” the word “or” is not exclusive; and references to a
“Section,” “subsection,” “clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or
“Attachment” shall mean a Section, subsection, clause, Exhibit, Appendix,
Schedule, Annex or Attachment of this Agreement, as the case may be, unless in
any such case the context requires otherwise. Exhibits, Appendices, Schedules,
Annexes or Attachments to any document shall be deemed incorporated by reference
in such document. All references to or definitions of any agreement, instrument
or other document (a) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (b) except as otherwise expressly
provided, shall mean such agreement, instrument or document, or replacement or
predecessor thereto, as modified, amended, supplemented and restated through the
date as of which such reference is made.


L.            Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original. It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts. A copy of this Agreement
signed by one party and (a) faxed to another party or (b) scanned and emailed to
another party, shall be deemed to have been executed and delivered by the
signing party as though an original. A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.
 
Page 5 of 7
Note Subscription Agreement
Hydrocarb Energy Corporation

--------------------------------------------------------------------------------

M.          Severability. The holding of any provision of this Note Subscription
Agreement to be invalid or unenforceable by a court of competent jurisdiction
shall not affect any other provision of this Note Subscription Agreement, which
shall remain in full force and effect.


N.            Further Assurances. The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Note Subscription Agreement.


O.            Collection of Personal Information. The undersigned (on its own
behalf and, if applicable, on behalf of any person for whose benefit the
undersigned is subscribing) acknowledges and consents to the fact the Company is
collecting the undersigned’s (and any beneficial purchaser’s) personal
information pursuant to this Agreement. The undersigned (on its own behalf and,
if applicable, on behalf of any person for whose benefit the undersigned is
subscribing) acknowledges and consents to the Company retaining the personal
information for as long as permitted or required by applicable law or business
practices. The undersigned (on its own behalf and, if applicable, on behalf of
any person for whose benefit the undersigned is subscribing) further
acknowledges and consents to the fact the Company may be required by applicable
securities laws and stock exchange rules to provide regulatory authorities any
personal information provided by the undersigned respecting itself (and any
beneficial purchaser). By executing this Agreement, the undersigned is deemed to
be consenting to the foregoing collection, use and disclosure of the
undersigned’s (and any beneficial purchaser’s) personal information. The
undersigned also consents to the filing of copies or originals of any of the
undersigned’s documents described herein as may be required to be filed with any
stock exchange or securities regulatory authority in connection with the
transactions contemplated hereby. The undersigned represents and warrants that
it has the authority to provide the consents and acknowledgments set out in this
paragraph on behalf of all beneficial purchasers.


“PURCHASER”


Subscribed For a Convertible Secured Promissory Note in the principal amount of
$350,000.


Business Address (including zip code):   3602 Aspenwood Dr., Richmond, Texas
77406


All communications to be sent to Business Address


Name Securities should be registered in:   Duma Holdings, LLC


The undersigned hereby represents, warrants and covenants that the undersigned
has been duly authorized by all requisite action on the part of the Limited
Liability Company listed below (“Company”) to acquire the Securities and,
further, that the Company has all requisite authority to acquire such
Securities.


The officer signing below represents and warrants that each of the above
representations or agreements or understandings set forth herein applies to that
Company and that he has authority under the articles of organization, operating
agreement, and resolutions of the managers and/or members of such Company to
execute this Note Subscription Agreement. Such officer encloses a true copy of
the articles of organization, operating agreement and, as necessary, the
resolutions of the managers and/or members authorizing a purchase of the
investment herein, in each case as amended to date.
 
DUMA HOLDINGS, LLC
 
 
 
/s/ S. Chris Herndon
 
 
 
Name: S. CHRIS HERNDON
 
 
 
Title: MANAGER

 
Page 6 of 7
Note Subscription Agreement
Hydrocarb Energy Corporation

--------------------------------------------------------------------------------

ACCEPTED BY THE COMPANY this the __16th____ day of July 2015.
 
Hydrocarb Energy Corporation
 
/s/ Kent P. Watts
 
 
 
Name: Kent P. Watts
 
 
 
Title: Chief Executive Officer

 
 
Page 7 of 7
Note Subscription Agreement
Hydrocarb Energy Corporation

--------------------------------------------------------------------------------